FILED
                                                                      GREGG COUNTY, TEXAS

                                                                         MAY   5 2015
                              CAUSE NO. 41,780-B

STATE OF TEXAS                           X
                                         X                        FILED IN
                                                           6th COURT OF APPEALS
                                         X      IN AND FOR   TEXARKANA, TEXAS
vs.                                      X                 5/7/2015 4:34:40 PM
                                         X      GREGG COUNTY, TEXAS
                                                               DEBBIE AUTREY
                                         X                         Clerk
BRENDAN XAVIER DOUGLAS                   X       124TH JUDICIAL DISTRICT

                              NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW BRENDAN XAVIER DOUGLAS, Defendant herein, by and
through his undersigned counsel for appeal and would show:

       BRENDAN XAVIER DOUGLAS, Defendant, hereby gives his Notice of
Appeal of the Judgment of conviction dated May 1, 2015, by taking his appeal to the
Court of Appeals for the Sixth Appellate District in Texarkana.


                                          Respectfully submitted,

                                          LEW DUNN
                                          Attorney at Law
                                          201 E. Methvin, Suite 102
                                          P.O. Box 2226
                                          Longview, TX 75606
                                          Tel. 903-757-6711
                                          Fax 903-757-6712
                                          Email: dunn@ exra

                                          L;
                                         LEW DUNN
                                         Attorney for Appellant
                                         Texas State Bar No.# 06244600
                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing
document was hand-delivered and/or electronically transmitted to the offices of Hon.
Zan Colson Brown, Assistant District Attorney, Gregg County Courthouse, Longview,
Texas on this5- day of May, 2015.




                                                                                           i
                                                                                           I


                                                                                       J
                                                                                       I
                                                                                       I
                                                                             FILED
                                                                        GREGG COUNTY. TEXAS

                                                                            MAY   5 Z015
                                  LEW DUNN
                                                                        f ~ E: O'CLOCK_x_M
                              ATTORNEY ATLAW                          ~~NC:r.ov~TCLERK
                                 P.O. BOX 2226                        B~'~DEPUTY

                           LONGVIEW, TEXAS 75606-2226
                             TELEPHONE 903-757-6711
                                FAX 903-757-6712

                                        May 5, 2015

Ms. Tina Campbell
Court Reporter, 1241h District Court
Gregg County Courthouse
100 E. Methvin
Longview, TX 75601

RE:    Cause No. 41,780-B
       The State of Texas
       vs.
       Brendan Xavier Douglas
       I 24th Judicial District Court

Dear Ms. Campbell:

      I have been appointed to represent the above Appellant in his appeal of a
judgment of conviction after a jury trial on guilt/innocence, which concluded with a
mandatory life sentence without parole.

       I need a complete Statement of Facts in the above-referenced case, including any
and all pre-trial hearings, admonishments by the Court, the waiver of arraignment,
hearings on any and all of Defendant's motions and rulings thereon, v o i r d i r e ,
the jury trial on guilt/innocence and imposition of punishment, hearing on motion for
new trial, all evidence and arguments of counsel, and any and all exhibits.




                                             Lew Dunn
                                             Attorney at Law
                                             Texas State Bar No. 06244600

CC:    Mrs. Barbara Duncan, District Clerk
       Ms. Zan Colson Brown, Assistant Criminal District Attorney
       Mr. Brendan Xavier Douglas